Case 2:18-cv-00412-RWS-RSP Document 44-9 Filed 04/16/19 Page 1 of 34 PageID #: 1421




                 Koljonen Exhibit 2
Case 2:18-cv-00412-RWS-RSP Document 44-9 Filed 04/16/19 Page 2 of 34 PageID #: 1422
Case 2:18-cv-00412-RWS-RSP Document 44-9 Filed 04/16/19 Page 3 of 34 PageID #: 1423
Case 2:18-cv-00412-RWS-RSP Document 44-9 Filed 04/16/19 Page 4 of 34 PageID #: 1424
Case 2:18-cv-00412-RWS-RSP Document 44-9 Filed 04/16/19 Page 5 of 34 PageID #: 1425
Case 2:18-cv-00412-RWS-RSP Document 44-9 Filed 04/16/19 Page 6 of 34 PageID #: 1426
Case 2:18-cv-00412-RWS-RSP Document 44-9 Filed 04/16/19 Page 7 of 34 PageID #: 1427
Case 2:18-cv-00412-RWS-RSP Document 44-9 Filed 04/16/19 Page 8 of 34 PageID #: 1428
Case 2:18-cv-00412-RWS-RSP Document 44-9 Filed 04/16/19 Page 9 of 34 PageID #: 1429
Case 2:18-cv-00412-RWS-RSP Document 44-9 Filed 04/16/19 Page 10 of 34 PageID #:
                                   1430
Case 2:18-cv-00412-RWS-RSP Document 44-9 Filed 04/16/19 Page 11 of 34 PageID #:
                                   1431
Case 2:18-cv-00412-RWS-RSP Document 44-9 Filed 04/16/19 Page 12 of 34 PageID #:
                                   1432
Case 2:18-cv-00412-RWS-RSP Document 44-9 Filed 04/16/19 Page 13 of 34 PageID #:
                                   1433
Case 2:18-cv-00412-RWS-RSP Document 44-9 Filed 04/16/19 Page 14 of 34 PageID #:
                                   1434
Case 2:18-cv-00412-RWS-RSP Document 44-9 Filed 04/16/19 Page 15 of 34 PageID #:
                                   1435
Case 2:18-cv-00412-RWS-RSP Document 44-9 Filed 04/16/19 Page 16 of 34 PageID #:
                                   1436
Case 2:18-cv-00412-RWS-RSP Document 44-9 Filed 04/16/19 Page 17 of 34 PageID #:
                                   1437
Case 2:18-cv-00412-RWS-RSP Document 44-9 Filed 04/16/19 Page 18 of 34 PageID #:
                                   1438
Case 2:18-cv-00412-RWS-RSP Document 44-9 Filed 04/16/19 Page 19 of 34 PageID #:
                                   1439
Case 2:18-cv-00412-RWS-RSP Document 44-9 Filed 04/16/19 Page 20 of 34 PageID #:
                                   1440
Case 2:18-cv-00412-RWS-RSP Document 44-9 Filed 04/16/19 Page 21 of 34 PageID #:
                                   1441
Case 2:18-cv-00412-RWS-RSP Document 44-9 Filed 04/16/19 Page 22 of 34 PageID #:
                                   1442
Case 2:18-cv-00412-RWS-RSP Document 44-9 Filed 04/16/19 Page 23 of 34 PageID #:
                                   1443
Case 2:18-cv-00412-RWS-RSP Document 44-9 Filed 04/16/19 Page 24 of 34 PageID #:
                                   1444
Case 2:18-cv-00412-RWS-RSP Document 44-9 Filed 04/16/19 Page 25 of 34 PageID #:
                                   1445
Case 2:18-cv-00412-RWS-RSP Document 44-9 Filed 04/16/19 Page 26 of 34 PageID #:
                                   1446
Case 2:18-cv-00412-RWS-RSP Document 44-9 Filed 04/16/19 Page 27 of 34 PageID #:
                                   1447
Case 2:18-cv-00412-RWS-RSP Document 44-9 Filed 04/16/19 Page 28 of 34 PageID #:
                                   1448
Case 2:18-cv-00412-RWS-RSP Document 44-9 Filed 04/16/19 Page 29 of 34 PageID #:
                                   1449
Case 2:18-cv-00412-RWS-RSP Document 44-9 Filed 04/16/19 Page 30 of 34 PageID #:
                                   1450
Case 2:18-cv-00412-RWS-RSP Document 44-9 Filed 04/16/19 Page 31 of 34 PageID #:
                                   1451
Case 2:18-cv-00412-RWS-RSP Document 44-9 Filed 04/16/19 Page 32 of 34 PageID #:
                                   1452
Case 2:18-cv-00412-RWS-RSP Document 44-9 Filed 04/16/19 Page 33 of 34 PageID #:
                                   1453
Case 2:18-cv-00412-RWS-RSP Document 44-9 Filed 04/16/19 Page 34 of 34 PageID #:
                                   1454
